Opinion by
Winkler, J.
§ 795. Charge of the court; need not be in writing. The provisions of the statute with reference to the charge of the court [R. S. 1316 et seq.] are directory merely, and a verbal charge given by the judge to the jury is not of itself such error as will necessarily cause a reversal of the judgment. It must be shown that the charge was in itself erroneous. [Reid v. Reid, 11 Tex. 585; Chapman v. Sneed, 17 Tex. 428.] The cases cited, although arising under a former statute, are equally applicable to the provisions of the Revised Statutes above cited.
Affirmed.